FILED
                             NOT FOR PUBLICATION                             APR 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TIRATH SINGH,                                     No. 09-72055

               Petitioner,                        Agency No. A098-528-306

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ and BEA, Circuit Judges.

       Tirath Singh, native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence. Gonzalez-Hernandez v.

Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if Singh is

credible and was persecuted on account of a protected ground, the government

rebutted the presumption of a well-founded fear of future persecution by

establishing changed circumstances in India. See 8 C.F.R. § 1208.13(b)(1)(i)(A)

and (ii); see also Gonzalez-Hernandez, 336 F.3d at 998-1001. The agency

rationally construed evidence in the record and provided a sufficiently

individualized analysis of Singh’s future fear. See id. at 1000. We reject Singh’s

contentions that the BIA failed to consider all relevant evidence. See Larita-

Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000) (petitioner must

overcome the presumption that the agency has considered all the evidence).

Accordingly, Singh’s asylum claim fails.

      Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See Gonzalez-

Hernandez, 336 F.3d at 1001, n.5.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Singh failed to show it is more likely than not that he will be tortured in




                                           2                                     09-72055
India. See Sowe v. Mukasey, 538 F.3d 1281, 1288-89 (9th Cir. 2008) (evidence of

changed country conditions in Sierra Leone defeated CAT claim).

      PETITION FOR REVIEW DENIED.




                                       3                                  09-72055